Citation Nr: 1234614	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-30 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to June 1962.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, as support for his claims, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  The transcript of that hearing is of record.

In November 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.

The Board is again remanding these claims to the RO via the AMC, however, because the Veteran has requested another Travel Board hearing concerning these claims before deciding his appeal of them.


REMAND

In a September 2012 letter, the Board informed the Veteran that the VLJ that had presided over his September 2011 Travel Board hearing was no longer employed at the Board, since having retired.  He therefore was offered another hearing before a different VLJ of the Board that would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

He responded later in September 2012, indicating he wants another Travel Board hearing before another VLJ of the Board.  He is entitled to this additional hearing before deciding this appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) (2011).

Accordingly, the claims again are REMANDED for the following action:

Schedule another Travel Board hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


